Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10997369.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1 and 9 of the instant application includes all of the features of claim 1 of U.S. Patent No. 10997369.  It would have been obvious to one of ordinary skill in the art to omit the step of model type substitution since the models perform the same function ultimately, while at least semantically creating a broader claim scope than the parent case, In re Karlson 136 USPQ 184 (1963): "Omission of an element and its function is an obvious expedient if the remaining elements perform the same functions as before"
Presentin invention						Conflicting claims
1. A system for processing electronic documents to predict a next correspondence for an electronic document comprising: a policy generation computer comprising a memory, a processor, and a plurality of programming instructions, the plurality of programming instructions stored in the memory and when executed by processor, cause the processor to: for each text segment of an electronic document: generate a first sequence of labels for a plurality of features using one or more independently trained models; generate a second sequence of labels for the plurality of features using another trained model; iteratively use, at the another trained model, the output of one or more independently trained models as augmented feature input generate additional sequences of labels for the plurality of features using the another trained model, each iteration updating the augmented feature input to reflect output labels of a previous iteration, until a preconfigured convergence criteria is met; for each expression of at least one expressions comprised within the electronic document: generate a semantic vector, of at least one semantic vectors, using a semantic model; generate semantic information for the respective expression, the semantic information comprised within the semantic vector; combine the at least one semantic vector with the at least one expressions into a segment vector, of a plurality of segment vectors; vectorize one or more profiles of senders and recipients into a profiles vector; concatenate the profiles vector onto a plurality of segment vectors; generate one or more next segment vectors using a previously trained neural model; decode the one or more next segment vectors into one or more suggestions; wherein the senders and recipients are each associated with at least one segment of the electronic document; wherein the one or more suggestions comprise a structure, one or more expressions, and a plurality of text; wherein each label of the first sequence of labels, the second sequence of labels, and the additional sequences of labels are associated to an expression of the at least one expressions.
1. A system for processing electronic documents to predict a next correspondence over a plurality of text segments comprising: a policy generation computer comprising a memory, a processor, and a plurality of programming instructions, the plurality of programming instructions stored in the memory and when executed by processor, cause the processor to: receive an electronic document comprising a plurality of text segments arranged in a sequence; receive an objective from a user device; segment the electronic document into the plurality of text segments; for each text segment of the plurality of segments: generate a first sequence of labels for a plurality of features using one or more independently trained conditional random fields models, the one or more independently trained conditional random fields models associated with a first expression variety of at least one expression variety; generate a second sequence of labels for the plurality of features using another trained conditional random fields model, the another trained conditional random fields model associated with the first expression variety; wherein the another trained conditional random field model iteratively uses the output of one or more independently trained conditional random field models as augmented feature input to determine one or more interdependencies wherein the iteration generates additional sequences of labels for the plurality of features using the another trained conditional random fields model, each iteration updating the augmented feature input to reflect the output labels of a previous iteration, until a preconfigured convergence criteria is met; for each expression of the at least one expression: generate a semantic vector using a semantic model; create a first pair, of a plurality of pairs, comprising an expression type associated to the expression and a semantic vector associated to the expression; combine the plurality of pairs into a segment vector for the segment, of a plurality of segment vectors wherein to combine the plurality of pairs, a structure of the segment as a decomposition of its constituent expressions with semantic information for the respective expression is encoded; vectorize one or more profiles of senders and recipients to encode characteristics associated with the plurality of segments into a profiles vector, wherein the senders and recipients are each associated with at least one segment of the plurality of segments; concatenate the profiles vector onto each segment vector of the plurality of segment vectors; sequentially feed the plurality of segment vectors into a neural sequence2sequence model to generate one or more next segment vectors, the neural sequence2sequence model previously trained to optimize the objective; decode the one or more next segment vectors into one or more suggestions; decode the one or more next segment vectors into a structure of expressions and corresponding semantic vectors; wherein the one or more suggestions comprise a structure, one or more expressions, and a plurality of text associated to the corresponding semantic vectors, further wherein each suggestion of the one or more suggestions correspond to a different segment.



Allowable Subject Matter
Claims 1-16 allowed, pending the above rejection.
The following is an examiner’s statement of reasons for allowance: 
After a full review of the complex claims as a whole, the examiner believes that the prior art taken alone or in combination fails to teach the claims as a whole such as for each text prediction of an electronic document as precisely claimed: generate a first sequence of labels for a plurality of features using one or more independently trained models; generate a second sequence of labels for the plurality of features using another trained model; iteratively use, at the another trained model, the output of one or more independently trained models as augmented feature input generate additional sequences of labels for the plurality of features using the another trained model, each iteration updating the augmented feature input to reflect output labels of a previous iteration, until a preconfigured convergence criteria is met; for each expression of at least one expressions comprised within the electronic document: generate a semantic vector, of at least one semantic vectors, using a semantic model; generate semantic information for the respective expression, the semantic information comprised within the semantic vector; combine the at least one semantic vector with the at least one expressions into a segment vector, of a plurality of segment vectors; vectorize one or more profiles of senders and recipients into a profiles vector; concatenate the profiles vector onto a plurality of segment vectors; generate one or more next segment vectors using a previously trained neural model; decode the one or more next segment vectors into one or more suggestions; wherein the senders and recipients are each associated with at least one segment of the electronic document; wherein the one or more suggestions comprise a structure, one or more expressions, and a plurality of text; wherein each label of the first sequence of labels, the second sequence of labels, and the additional sequences of labels are associated to an expression of the at least one expressions.
The above claims are deemed allowable given the complex nature of the claims for threading or chaining textual communications. Under BRI the prior art teaches email/thread feature combination of tags based on like kind identification such as XYZ@domain and any permutations for a domain, model use matching, generalized confidence threshold, and vectorized matrix/array concepts. Additionally, the closest prior art also teaches labels, semantic analysis, candidate classification, intent mapping, vectorization space conversion of data, user profile analysis in messaging systems, and vector decomposition in machine learning. From a high-level perspective, the scope of the prior art falls into line with threading. One distinction is that the prior art uses homogenous concatenation of vectors, and while there are instances when heterogeneous combinations exist, they are not as described in the claims once combined with transduction/transformation of initial data in sequence e.g. generate steps to combine, vectorize, concatenate, and feed limitations. At best under BRI while not skewing the treatemtn of piece-wise analysis, the prior art would produce a vectorized semantic analysis for keyword or context data with labels and neural networks in a broad scope for email/text communications. Overall the present invention’s claims as a whole are a complex mathematical operation executed on a hardware platform that cannot be rivaled by a broadest reasonable interpretation and combination of prior art. Therefore, the prior art fails to teach or suggest the complex claim limitations as a whole.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Shah; Samir M. et al.	US 20150213372 A1
Email threads, user classification, feed adjustment based on user interaction

Han; Kun et al.	US 20200401764 A1
Semantic analysis with vectors using seq2seq NN

Hosseinisianaki; Saghar et al.	US 20200344194 A1
Intent or action classification in emails for users

Yu; Yang et al.	US 20200250270 A1
Vector concatenation of textual inputs and customer intent

Herz; Frederick S. M. et al.	US 20090254971 A1
Homogenous vector concatenation of textual inputs and customer intent

US 20190361861 A1	Rogynskyy; Oleg et al.
Combining feature tags/fields/links arrays based on likelihood

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C COLUCCI whose telephone number is (571)270-1847.  The examiner can normally be reached on M-F 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached at (571)272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL COLUCCI/Primary Examiner, Art Unit 2655                                                                                                                                                                                               (571)-270-1847
Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov